SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-1569) UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 37 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 40 VANGUARD CALIFORNIA TAX-FREE FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on March 29, 2010 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard California Tax-Exempt Funds Prospectus March 29, 2010 Investor Shares & Admiral Shares Vanguard California Tax-Exempt Money Market Fund Investor Shares (VCTXX) Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares (VCAIX) Vanguard California Intermediate-Term Tax-Exempt Fund Admiral Shares (VCADX) Vanguard California Long-Term Tax-Exempt Fund Investor Shares (VCITX) Vanguard California Long-Term Tax-Exempt Fund Admiral Shares (VCLAX) This prospectus contains financial data for the Funds through the fiscal year ended November 30, 2009 . The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Vanguard Fund Summaries Investing With Vanguard 37 California Tax-Exempt Money Market Fund 1 Purchasing Shares 37 California Intermediate-Term Tax-Exempt Fund 5 Converting Shares 40 California Long-Term Tax-Exempt Fund 10 Redeeming Shares 41 Investing in Tax-Exempt Funds 15 Exchanging Shares 45 More on the Funds 16 Frequent-Trading Limits 45 The Funds and Vanguard 25 Other Rules You Should Know 47 Investment Advisor 26 Fund and Account Updates 51 Dividends, Capital Gains, and Taxes 27 Contacting Vanguard 53 Share Price 29 Additional Information 54 Financial Highlights 31 Glossary of Investment Terms 55 Vanguard California Tax-Exempt Money Market Fund Investment Objective The Fund seeks to provide current income that is exempt from both federal and California personal income taxes while maintaining a stable net asset value of $1 per share. The Fund is intended for California residents only. Fees and Expenses The following tables describe the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for fund account balances below $10,000) $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.09 % 12b-1 Distribution Fee None Other Expenses 0.04 % Total Annual Fund Operating Expenses 1 0.13
